DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 30 Jun 2022 for application number 17/446,139. The Office hereby acknowledges receipt of the following and placed of record in file: Applicant Arguments/Remarks, and Claims.
Claims 1-4, 7-8, 10-14, and 17 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7-8, 10-14, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohanyerenwa et al. [hereinafter as Ohanyerenwa] (US-20170364599-A1) in view of Behles et al. [hereinafter as Behles] (US-20150253850-A1) further in view of Kulkarni (US-10289265-B2).
In reference to claim 1, Ohanyerenwa teaches A method for displaying interactive content, applied to an electronic device, and comprising: 
receiving an operation instruction for a display interface with different preset functions, wherein the preset functions are used to perform feedback on a creator or creation content of the creator [para 0045 discloses the ability to like or dislike content created by others, and follow, like, or support users, etc.], and the preset functions comprise any one or combination of the following: following the creator, unfollowing the creator, expressing admiration to the creator, expressing admiration to the creation content of the creator, or commenting the creation content of the creator [para 0045 discloses the ability to like or dislike content created by others, and follow, like, or support users, etc.; para 0108 discloses commenting on a user’s post]; 
determining, based on the operation instruction, the preset function corresponding to the operation instruction [para 0045 discloses the ability to like or dislike content created by others, and follow, like, or support users, etc.]; 
However, Ohanyerenwa does not explicitly teach acquiring interactive content corresponding to the determined preset function, wherein the interactive content is used to show the feedback from the creator for the different preset functions, wherein the interactive content comprises any one or combination of the following: a short video, a dynamic picture or a static picture containing expression and/or motion of the creator, or an audio content containing voice of the creator; and displaying the interactive content.
Behles teaches acquiring interactive content corresponding to the determined preset function, wherein the interactive content is used to show the feedback from the creator for the different preset functions, wherein the interactive content comprises any one or combination of the following: an audio content [paras 0210-0211 disclose that when a user likes/dislike or follows/unfollows, e.g. preset function, content or users, tactile feedback (which may also be audio – para 0032) is given, e.g. displayed]; and displaying the interactive content [paras 0210-0211 disclose that when a user likes/dislike or follows/unfollows, e.g. preset function, content or users, tactile feedback (which may also be audio – para 0032) is given, e.g. displayed; para 0002 discloses the use of visual and audible feedback].
It would have been obvious to one of ordinary skill in art, having the teachings of Ohanyerenwa and Behles before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Ohanyerenwa to include the functionality as taught by Behles in order to obtain an interactive content system in which interactive content is given based on a preset function. 
One of ordinary skill in the art wanted to be motivated to obtain an interactive content system in which interactive content is given based on a preset function to let a user know that a device has accepted input [Behles, para 0002].
However, although Ohanyerenwa teaches the creator [para 0045 discloses the ability to like or dislike content created by others, and follow, like, or support users, etc.], and Behles teaches the ability to provide various types of feedback [paras 0210-0211 disclose that when a user likes/dislike or follows/unfollows, e.g. preset function, content or users, tactile feedback (which may also be audio – para 0032) is given, e.g. displayed; para 0002 discloses the use of visual and audible feedback], as well as providing feedback based on a preset function, Behles does not explicitly describe that the feedback based on the preset function is displayed, in a visual sense, mainly reciting tactile and audio feedback, or wherein the interactive content comprises any one or combination of the following: a short video, a dynamic picture or a static picture containing expression and/or motion of the creator, or an audio content containing voice of the creator.
 Kulkarni teaches that feedback is displayed, in a visual sense; wherein the interactive content comprises any one or combination of the following: a short video, a dynamic picture or a static picture containing expression and/or motion of the creator, or an audio content containing voice of the creator [Figs. 1-3, col. 5, line 6 – col. 6, line 35 disclose the display of an image of a user, the image indicating the mood of the user, by displaying an expression on the user’s face; col. 1, line 59 discloses motion of a user; col. 6, line 52 discloses video; inherently, the video could be any size, i.e. long, short, etc.; col. 6, lines 61-64 disclose an audio expression of a user, using the user’s voice].
It would have been obvious to one of ordinary skill in art, having the teachings of Ohanyerenwa, Behles, and Kulkarni before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Ohanyerenwa and Behles to include the functionality as taught by Kulkarni in order to obtain an interactive content system in which the interactive content feedback given based on a preset function, can be visual in nature, and includes visual and/or audio representation of a user. 
One of ordinary skill in the art wanted to be motivated to obtain an interactive content system in which the interactive content feedback given based on a preset function, can be visual in nature, and includes visual and/or audio representation of a user to provide a more personalized experience [Kulkarni, col. 1, lines 31-43].

In reference to claim 2, Ohanyerenwa, Behles, and Kulkarni teach the invention of claim 1.
Behles further teaches The method according to claim 1, wherein said acquiring the interactive content corresponding to the determined preset function, comprises: acquiring the interactive content uploaded by the creator from a server or locally, wherein the interactive content is corresponding to the preset function [Fig. 1 discloses a computing device, e.g. local device; paras 0006, 0135, for example, disclose a server to transmit content; paras 0210-0211 disclose that when a user likes/dislike or follows/unfollows, e.g. preset function, content or users, tactile feedback is given, e.g. displayed].

In reference to claim 3, Ohanyerenwa, Behles, and Kulkarni teach the invention of claim 2.
Although Ohanyerenwa and Behles teach The method according to claim 2, wherein further comprising: determining an identification corresponding to the preset function; and sending the identification to the server [Ohanyerenwa: paras 0045-0046 disclose a server; para 0045 discloses the ability to like or dislike content created by others, and follow, like, or support users, etc.; Behles: paras 0006, 0135, for example, disclose a server to transmit content; paras 0210-0211 disclose that when a user likes/dislike or follows/unfollows, e.g. preset function, content or users, tactile feedback is given, e.g. displayed], Ohanyerenwa, Behles, and Kulkarni do not explicitly teach that the identification is a number. It would have been obvious to one of ordinary skill in the art to modify the teachings of the prior art to obtain identification as a number, as providing a number for identification purposes and sending the number constitutes basic computing function one of ordinary skill in the art would be capable of providing. One would have been motivated to provide such a modification in order to facilitate better communication between users [Ohanyerenwa, para 0003].

In reference to claim 4, Ohanyerenwa, Behles, and Kulkarni teach the invention of claim 1.
Kulkarni further teaches The method according to claim 1, wherein said displaying the interactive content comprises: displaying the interactive content at a current user interface of the electronic device [Figs. 1-3, col. 5, line 6 – col. 6, line 35 disclose the display of an image of a user, the image indicating the mood of the user, by displaying an expression on the user’s face].

In reference to claim 7, Ohanyerenwa, Behles, and Kulkarni teach the invention of claim 1.
Kulkarni further teaches The method according to claim 4, wherein said displaying the interactive content at the current user interface of the electronic device, comprises: displaying the interactive content at a profile picture of the creator in the current user interface of the electronic device [Figs. 1-3, col. 5, line 6 – col. 6, line 35 disclose the display of an image of a user, i.e. profile picture, the image indicating the mood of the user, by displaying an expression on the user’s face;].

	In reference to claim 8, claim 8 is rejected for the same reasons as that of claim 1.

In reference to claim 10, Ohanyerenwa, Behles, and Kulkarni teach the invention of claim 8 above.
Although Ohanyerenwa, Behles, and Kulkarni teach The method according to claim 8, wherein said acquiring request for the interactive content carries an identification, the identification is used to distinguish the different preset functions, and the method further comprises: searching the interactive content corresponding to the identification [Ohanyerenwa: paras 0045-0046 disclose a server; para 0045 discloses the ability to like or dislike content created by others, and follow, like, or support users, etc.; Behles: paras 0006, 0135, for example, disclose a server to transmit content; paras 0210-0211 disclose that when a user likes/dislike or follows/unfollows, e.g. preset function, content or users, tactile feedback is given, e.g. displayed], Ohanyerenwa, Behles, and Kulkarni do not explicitly teach that the identification is a number. It would have been obvious to one of ordinary skill in the art to modify the teachings of the prior art to obtain identification as a number, as providing a number for identification purposes and sending the number constitutes basic computing function one of ordinary skill in the art would be capable of providing. One would have been motivated to provide such a modification in order to facilitate better communication between users [Ohanyerenwa, para 0003].

	In reference to claims 11-14, claims 11-14 are rejected for the same reasons as that of claims 1-4, respectively.

In reference to claim 17, claim 17 is rejected for the same reasons as that of claim 7.

Response to Arguments
	The objections to claims 7 and 17 have been removed in light of amendments.
Applicant’s arguments with respect to claim(s) have been considered but are moot because of new grounds of rejection necessitated by amendment; see the Rejection above for prior art mappings and explanations.

Examiner’s Note
	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure as follows.  Applicant is reminded that in amending in response to a rejection of claims, the patentable novelty must be clearly shown in view of the estate of the art disclosed by the references cited and the objections made.  Applicant must also show how the amendments avoid such references and objections. See 37 CFR § 1.111(0).
	Liu (US-20190188903-A1) discloses providing feedback of as a visual or audio representation of expression of a user [Figs. 1-3].
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHUNG whose telephone number is (571)272-5237. The examiner can normally be reached M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW CHUNG/Examiner, Art Unit 2173                                                                                                                                                                                                        
/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173